RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                              NO. 2022-CA-1316-EL

BRIDGETTE EHLY                                                       APPELLANT


                         AN ELECTION APPEAL
v.               ARISING FROM OLDHAM CIRCUIT COURT
                  HONORABLE JERRY CROSBY, II, JUDGE
                         ACTION NO. 22-CI-00246


COMMONWEALTH OF KENTUCKY,
STATE BOARD OF ELECTIONS                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                   * * * * * *

BEFORE: CLAYTON, CHIEF JUDGE; GOODWINE AND MCNEILL, JUDGES.

GOODWINE, JUDGE: This matter comes before the Court on Appellant Bridgette

Ehly’s appeal from an order of distribution entered on October 31, 2022, and an

order of correction entered on November 2, 2022, by the Oldham Circuit Court,

directing sums to be dispensed to state agencies and recount personnel for the costs

incurred in the recount of the May 17, 2022, Republican primary election for the

office of State Representative for the 59th District. Having reviewed the record and
applicable law, we affirm the orders entered on October 31, and November 2, 2022.

                                I. BACKGROUND

             On May 26, 2022, Ehly filed a petition for a recount pursuant to

Kentucky Revised Statutes (KRS) 120.095. Ehly named only the Commonwealth of

Kentucky, State Board of Elections (Board) as a party-defendant. She did not name

her opponent, Speaker David Osbourne. On June 3, 2022, Ehly attended and was

represented by counsel at a hearing to determine the recount bond as well as the

recount procedures. On June 6, 2022, the circuit court set the recount bond amount

at $21,700. The circuit court ordered that Ehly “shall be responsible for paying all

costs associated with a recount in the 59th District State Representative race.” June

6, 2022, order at 8.

             On June 14, 2022, the Board moved to dismiss the petition based on

Ehly’s failure to name all necessary parties. On June 17, 2022, the circuit court

entered an order pursuant to KRS 120.095(1), directing “custody of the voting

machines, voting equipment, or voting system, the ballots, boxes, and all papers

pertaining to the election to be transferred to the Oldham Circuit Court.” June 17,

2022, order at 1.

             On June 27, 2022, after the parties had briefed the necessary party

issue, the circuit court granted the motion to dismiss. The order also directed the

Oldham Circuit Court Clerk to return the ballots, papers, voting machines, keys, etc.


                                        -2-
“to the Oldham County [] Clerk as soon as practicable under the same procedures

employed to secure their transport to the Oldham County Temporary Courthouse.”

June 27, 2022, order at 9. Consequently, the ballots and voting machines were

returned to their respective custodians. By order entered on July 6, 2022, the circuit

court directed that payment of the costs incurred in the transportation and security of

the ballots in June shall be paid from Ehly’s recount bond. The court also noted that

it had received an invoice from the Oldham County Clerk’s office for the costs

associated with the recount, but the court determined those costs were part of the

clerk’s regular course of business and therefore were not subject to reimbursement.

             On July 5, and July 18, 2022, Ehly appealed from the circuit court’s

June 6, 2022, bond order; the June 27, 2022, order of dismissal; and the July 6, 2022,

order of distribution. This Court reversed the June 27, 2022, order of dismissal and

remanded the matter for a statutory recount by opinion rendered September 30,

2022.

             After the circuit court’s jurisdiction had been restored over the case, it

entered another order on October 13, 2022, setting the recount bond at $12,500.

Again, the circuit court ordered that Ehly “shall be responsible for paying all costs

associated with a recount in the 59th State Representative Republican primary

race[.]” October 13, 2022, order at 1. The next day, on October 14, 2022, the circuit

court entered an order pursuant to KRS 120.095(1) directing the custody of the


                                         -3-
ballots, voting machines, and voting paraphernalia to be transferred to the Oldham

Circuit Court Clerk. The recount was then held on October 21, 2022.

             On October 31, 2022, the circuit court entered an order of distribution,

directing payment to the Oldham County Sheriff’s Office, the Oldham County

Fiscal Court, and the Recount Chairperson and Vote Tabulators for the costs

incurred from their assistance with the recount of the 59th District Representative

Republican primary election. The circuit court amended the October 31, 2022

order on November 2, 2022, changing the amount due by $0.10. Ehly filed a

motion to alter, amend, or vacate the October 31, 2022 order, seeking to recover

the costs paid from her recount bond for the transportation and security of the

ballots to and from the Oldham County Courthouse in June. She filed the instant

appeal on November 8, 2022. The circuit court denied her motion to alter, amend,

or vacate on November 21, 2022.

             Ehly contends that she has been wrongly charged twice for the

expenses of transporting and securing the ballots even though she did not receive a

recount in June because the circuit court erroneously dismissed her petition.

Appellant’s Brief, at 3-4.

                             II. STANDARD OF REVIEW

             We have found little to no case law on the standard of review of a

challenge to a recount bond. Therefore, we turn to analogous cases for guidance.


                                        -4-
A challenge to a supersedeas bond is reviewed for an abuse of discretion. See Clay

v. WesBanco Bank, Inc., 589 S.W.3d 550, 558-59 (Ky. App. 2019); Strunk v.

Lawson, 447 S.W.3d 641, 651 (Ky. App. 2013). Although we have not found case

law directly on point to the situation at hand, we conclude the circumstances here

are analogous and we apply the standard of review for a challenge to a supersedeas

bond. Therefore, we review for abuse of discretion. A trial court abuses its

discretion where its decision is “arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999).

                                  III. ANALYSIS

             Ehly asserts four arguments on appeal. First, she argues that her

having to pay for the transportation and security expenses incurred in June and

October penalizes her for exercising her statutory right to an appeal under KRS

120.075. Appellant’s Brief, at 5-6. KRS 120.095, however, requires that the

petitioning party post a bond to cover the costs of the recount. In Hatcher v.

Ardery, Kentucky’s then-highest Court held that this includes costs not originally

intended by the petitioner but that accrued because of the recount petition. 242

S.W.2d 105, 107 (Ky. 1951). The Court explained that, under the framework of

the recount statute, if a petitioner requests only a partial recount but her opponent




                                         -5-
demands a full recount, the petitioner shall be responsible for all costs of the

recount, holding:

             [I]t must be assumed that the statute requires the
             initiating party to execute bond sufficient to cover all of
             the potential costs of the recount proceedings. The costs
             involved primarily are the costs incurred by the court in
             causing the ballots to be transferred to the court,
             providing suitable guards, and actually conducting
             the recount. It is these costs which the legislature wants
             to be secured. The reasonable construction of the statute
             is that a recount proceeding shall not be entertained
             unless the party who initiates it executes a bond in an
             amount sufficient to cover any costs that may accrue in
             the course of the proceedings.

Id. (emphasis added).

             Ehly proposes that the expenses from June “must be borne by the

Oldham Circuit Court that made the erroneous ruling or the defendants that sought

the erroneous dismissal or both.” Appellant’s Brief, at 5. However, Ehly does not

provide any statute, case law, or other relevant authority to support this. What she

proposes would place the cost of her recount upon the taxpayers and the state

agencies following the directives of the circuit court which in turn followed the

letter of the law under KRS 120.095. We find this argument without merit.

             Second, Ehly argues she has been denied due process of law because

she had no notice that if she appealed the dismissal of her recount petition, then she

would be charged for the second round-trip transportation and security of the

ballots. Appellant’s Brief, at 14. We also find this argument unpersuasive.
                                         -6-
             “The hallmark of procedural due process is ‘the opportunity to be

heard at a meaningful time and in a meaningful manner.’ That is, notice and an

opportunity to be heard.” Harrison Silvergrove Property, LLC v. Campbell Cnty.

and Municipal Board of Adjustment, 492 S.W.3d 908, 915 (Ky. App. 2016)

(citations omitted). Ehly received notice of the circuit court’s orders, and she had

an opportunity to be heard. Both orders entered on June 6, and October 13, 2022,

setting the recount bond amounts, mandate that Ehly shall be responsible for all

costs associated with her recount petition. Moreover, the circuit court held a

hearing on June 3, 2022, to set the first recount bond. Ehly was present and

represented by counsel. Thus, Ehly’s misplaced belief that if she won her appeal,

she would not have to pay all costs associated with her recount petition, i.e., her

misunderstanding of the law, does not implicate the due process doctrine.

             Third, Ehly argues that the circuit court violated the separation of

powers doctrine by assessing the costs of transporting and securing the ballots in

June against her when no recount actually occurred. Appellant’s Brief, at 7 n.3.

She asserts that, if KRS 120.095 requires a petitioner to post a bond for the costs of

the recount, but a recount is never held, then the petitioner should not be

responsible for the costs of a recount that did not occur. Id. at 10. She argues that

because there was no recount, she cannot be held responsible for those expenses or

that she should not have paid for the costs of transporting and securing the ballots


                                         -7-
in October. She further claims the circuit court violated the separation of powers

doctrine when it determined the expenses incurred in June were costs of a recount

even though no recount had been held in June. Id. at 13.

             Section 27 of the Kentucky Constitution provides that “[t]he powers

of the government of the Commonwealth of Kentucky shall be divided into three

distinct departments”: the legislative department, the executive department, and

the judicial department. Section 28 further mandates that “[n]o person or

collection of persons, being of one of those departments, shall exercise any power

properly belonging to either of the others, except in the instances hereinafter

expressly directed or permitted.”

             The circuit court here has not exercised power properly belonging to

another branch of government. Rather, it has followed the statutory directives of

KRS 120.095. Through the enactment of KRS 120.095, the General Assembly

gave the circuit court the authority and discretion to determine the costs of a

recount. KRS 120.095(1) reads in pertinent part, “[t]he party requesting the

recount shall execute a bond with approved surety for the costs of the recount, in

an amount to be fixed by the Circuit Judge.” (Emphasis added.)

             Here, the circuit court assessed the costs of the recount, including the

expenses incurred in June, against Ehly, the party requesting the recount.

Although the ballot boxes were twice transported and secured, all of these costs


                                         -8-
were nonetheless incurred as part of Ehly’s recount. Ehly does not argue these

costs were fraudulent or unsupported. Thus, the circuit court, by the authority

vested in it through KRS 120.095(1), determined the costs of the recount and

ordered that they be paid out of Ehly’s recount bond. Therefore, we have no

reason to conclude the circuit court abused its discretion or that it violated the

constitutional separation of powers provisions in assessing all costs of the recount

against Ehly.

             Lastly, Ehly argues the circuit court erred when it limited the grounds

for relief under CR 59.05 and denied her CR 59.05 motion. However, she

misunderstands the purpose of a CR 59.05 motion as well as the effect of its denial.

The primary purpose of CR 59.05 is to allow parties to call errors of law and fact

to the trial court’s attention before an appeal. “Our case law is clear, however, that

there is no appeal from the denial of a CR 59.05 motion. The denial does not alter

the judgment. Accordingly, the appeal is from the underlying judgment, not the

denial of the CR 59.05 motion.” Ford v. Ford, 578 S.W.3d 356, 366 (Ky. App.

2019). Our substantive review thus is limited to the propriety of the orders

distributing the costs of the recount from Ehly’s bond, not the denial of CR 59.05

relief.




                                         -9-
                               IV. CONCLUSION

            For the reasons above, we affirm the Oldham Circuit Court’s orders

distributing the costs of the recount from Ehly’s recount bond.



            ALL CONCUR.



BRIEF FOR APPELLANT:                            BRIEF FOR APPELLEE:

J. Vincent Aprile II                            Taylor Austin Brown
Louisville, Kentucky                            Frankfort, Kentucky




                                       - 10 -